[DO NOT PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                              ________________________            FILED
                                                         U.S. COURT OF APPEALS
                                      No. 10-11232         ELEVENTH CIRCUIT
                                  Non-Argument Calendar     NOVEMBER 8, 2010
                                ________________________        JOHN LEY
                                                                 CLERK


   D.C. Docket No. 2:09-cv-01108-JFG, Bankruptcy No. BK-07-05364-TBB-7

In Re: John A. King                                                        Debtor.

----------------------------------------------------------------------------------------------------
JOHN A. KING,

                                                          lllllllllllllllllllllPlaintiff-Appellant.

                                              versus

RENEE BLACKMAN,
H. SLOAN BLACKMAN,
MISTY D. SHEPHARD,

                                                       llllllllllllllllllllDefendants-Appellees,

                                _______________________

                       Appeal from the United States District Court
                          for the Northern District of Alabama
                              ________________________

                                     (November 8, 2010)

Before TJOFLAT, CARNES and PRYOR, Circuit Judges.
PER CURIAM:

      John King appeals pro se a judgment in favor of Renee Blackman, Sloan

Blackman, and Misty Shephard in their adversary proceeding against King in his

bankruptcy proceeding. The bankruptcy court ruled that King’s debts were

nondischargeable because he made false oaths about the existence of financial

records and about his examination and approval of a statement of financial affairs

and schedules accompanying his petition for bankruptcy. 11 U.S.C. § 727(a)(4).

We affirm.

      King argues there was insufficient evidence to prove he made false oaths,

but we disagree. King’s statement of financial affairs and schedules omitted assets

and interests in entities and trusts that were relevant to determining his financial

condition. See Swicegood v. Ginn, 924 F.2d 230, 232 (11th Cir. 1999); Chalik v.

Moorefield, 748 F.2d 616, 618–20 (11th Cir. 1984). The bankruptcy court was

entitled to find that King’s omissions were intentional and to discredit his evasive

and inconsistent testimony. See Chalik, 748 F.2d at 619. The bankruptcy court

did not clearly err by denying King a discharge.

      King makes two other complaints about the adversary proceeding, but both

complaints are meritless. First, King argues that the bankruptcy court omitted



                                           2
findings of fact from its written order, but the bankruptcy court made extensive

oral findings of fact during the adversarial hearing. King cites no authority that

requires a bankruptcy court to make its findings in a written order. Second, King

complains that the bankruptcy judge was biased, but King failed to raise that

objection in the bankruptcy court. The bankruptcy judge had the discretion to

question King, comment on the evidence and his knowledge of other proceedings

that related to King’s petition for bankruptcy, and admonish King to respond to

questions. See Fed. R. Evid. 614(b); Hanson v. Waller, 888 F.2d 806, 812–13

(11th Cir. 1989) (discussing Moore v. United States, 598 F.2d 439, 442 (5th Cir.

1979)). The record does not support King’s argument that the bankruptcy judge

abused that discretion.

      The judgment in favor of the Blackmans and Shephard is AFFIRMED.




                                          3